         Case 3:15-cv-00675-JBA Document 1561 Filed 05/27/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP et al.,      )
                                         ) May 27, 2020
                      Relief Defendants. )
________________________________________ )


RELIEF DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION
                    TO SEAL MOTION FOR FUNDS

       The Relief Defendants submit this Memorandum of Law in Support of their

Motion to Seal the Motion for Funds (“Motion for Funds”) for

             The Relief Defendants reserve all rights.

I.     BACKGROUND




substance of this Motion to Seal and the underlying Motion to Funds entirely involve



10776156v1                                  1
         Case 3:15-cv-00675-JBA Document 1561 Filed 05/27/20 Page 2 of 5



information about innocent third parties. As such, Ms. Ahmed requests that the Court

grant the request to Seal the Motion for Funds. There is good reason for the Court to

grant this request.

II.    ARGUMENT

       A.     Standard

       The Court may grant a motion to seal if such sealing is properly supported by

“clear and compelling reasons” and “narrowly tailored to serve those reasons.” D. Conn.

L. Civ. R. 5(e)(3); Tavares v. Lawrence & Memorial Hospital, No. 3:11–CV–770 (CSH),

2012 WL 5929949, at *5 (D. Conn. Nov. 27, 2012). The Court enjoys considerable

discretion in determining whether good cause exists to grant a motion to seal. Geller v.

Branic Int’l. Realty Corp., 212 F.3d 734, 738 (2d Cir. 2000).

       For a document to be properly sealed, “the Court must determine the weight of

the presumption of public access to that document and balance against it any

competing considerations, such as the privacy interest of those resisting disclosure.”

[ECF No. 954 at 2 (citing United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995).]

“The ‘privacy interests of innocent third parties . . . should weigh heavily in a court's

balancing equation’ between the presumption of access and a request to seal.” Id.

citing Amodeo, 71 F.3d at 1050. “Both ‘financial records’ and ‘family affairs’ are among

those ‘privacy interests’ which may support sealing of documents.” Id.

       B.     This Motion and the Motion for Funds Should Be Sealed

       The Court has previously sealed portions of Ms. Ahmed’s deposition transcripts

that contain “a wide range of information regarding the Ahmed’s minor children,

personal financial information related to Ms. Ahmed and the Ahmed’s family members




10776156v1                                   2
          Case 3:15-cv-00675-JBA Document 1561 Filed 05/27/20 Page 3 of 5



and friends, personal contact information, and information regarding the location and

value of personal and real property.”         Id. at 3.   In so doing, the Court stated that

“[b]ecause these portions of the deposition transcripts contain personal financial and

familial information, the privacy and confidentiality of which outweigh the public’s

interest in access to that information” the requested portions of the transcript would be

sealed.      Id.   The instant Motion and Motion for Funds discuss inter alia Relief

Defendants’ personal, private financial affairs regarding



               The “‘privacy interests of innocent third parties . . . should weigh heavily in a

court’s balancing equation’ between the presumption of access and a request to seal.”

Id. These issues have nothing to do with the instant litigation – and certainly do not

implicate any public concern.

       Moreover, as this Court and the parties are aware,



                                                                      Sealing this Motion and

the Motion for Funds will go far to protect



       Relief Defendants simply request that the Court apply the reasoning already set

forth in its Ruling on Parties’ Motions to Seal [ECF No. 954] to the instant motions. The

reality is, the motions deal entirely with personal financial and familial issues that are

entirely outside the public concern. As a result, there is a clear and compelling reason

to seal the requested documents.




10776156v1                                      3
         Case 3:15-cv-00675-JBA Document 1561 Filed 05/27/20 Page 4 of 5



III.   CONCLUSION

       Wherefore, for the reasons within, the Relief Defendants respectfully request that

the Court grant the Motion and allow for the Sealing of the Motion for Funds.



                                                Respectfully Submitted,



                                                By: /s/ Paul E. Knag. ______
                                                Paul E. Knag – ct04194
                                                pknag@murthalaw.com
                                                Murtha Cullina LLP
                                                177 Broad Street, 16th Floor
                                                Stamford, Connecticut 06901
                                                Telephone: 203.653.5400
                                                Facsimile: 203.653.5444


                                                Attorneys for Relief Defendants
                                                I-Cubed Domain, LLC, Shalini Ahmed,
                                                Shalini Ahmed 2014 Grantor Retained
                                                Annuity Trust, Diya Holdings, LLC, Diya
                                                Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




10776156v1                                  4
         Case 3:15-cv-00675-JBA Document 1561 Filed 05/27/20 Page 5 of 5



                              CERTIFICATE OF SERVICE




       I HEREBY CERTIFY that a copy of the foregoing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF system.



                                           /s/ Paul E. Knag
                                          Paul E. Knag – ct04194




10776156v1                                   5
